Title: To James Madison from Josiah Blakeley, 1 November 1801
From: Blakeley, Josiah
To: Madison, James


					
						Sir
						St. Iago de Cuba 1st. Novemr. 1801
					
					A few days ago I received your Circular of first of Augt. 1801, to the Consuls & Commercial Agents of the U. States  It contained 

directions respecting Prise Vessels purchased in foreign Ports.  Many Prizes being been brought into this Port & Purchased by the 

Americans, I was very glad of these directions.
					Capt. Jeremiah Tatam who had his Vessel taken into Barracoa, by a Spanish Privateer, obtained an order here to receive his Vessel 

again—But no damages.
					More than an month ago, by an order from the Intendant at Havannah, my person was Arrested—Books & Papers all Siezed, and 

Stores locked up, and Guards placed over them.  I was conducted to prison, from which I now write.  I have not yet been informed why this 

took place.  At the time nine Vessels were here under my Charge.  The Cash found in my house was taken away.  The detention, 

disappointment, loss and vexation to the Capts. of those vessels, and my Correspondents, is immense.  Some of the goods belonging to 

others have been given up.  Some are yet detained.
					My total ignorance of the Cause of such very extraordinary treatment has prevented my Writing you before to inform of my 

Situation; by the Questions which have been put to me, only can I conjecture.
					In March or april last, the Ship Prudence of Boston, Capt. Rogers, last from another Island, at which She had Sold her Cargo, 

came to this Port for a Cargo of Molasses.  No molasses could be had.  She then left this for a port near Havannah in search of 

molasses.  When Arrived near Havannah, the Ship was boarded by the officiers, who demanded wherefrom.  She answered from St. Iago 

de Cuba.  Not having entered or cleared at this Port, She could shew no such Papers; and was instantly Siezed; all her Papers taken 

possession of, among which ’tis said, was found the Sales of Goods, landed from the Ship at this place.  No such goods had been entered. 

 This sale ’tis said, was made by one Peter Lay, who as he spoke three Languages did much business for me; he also did business for 

himself, & many others.  But ’tis said, he signed this Sale, as done by me.  If any goods were landed, or Sold from Sd. Ship, I knew 

nothing of, nor had I any thing to do with the business.  Mr. Lay having long since left this Island, I can get no information from him on 

the Subject.
					My Books & papers have been critically examined by the officers here, who have reported that they can find no such sales in 

my Books or papers, nor even the name of such a Ship  They declare that by all the evidence they can get, I am wholly innocent not only 

of that Charge, but of ever attempting in the least degree to defraud the Customs.  Thus the Custom house officers have declared.
					With the Governour here, and all the first People of the City, I have lived not only in habits of friendship, but of intimacy.  They 

all appear distressed at my situation, and say, they will at all times certify to the Strick propriety of my conduct, both as a merchant & 

resident.  Not a Single Inhabitant here has ever made the least complaint of my conduct, since among them.
					If Capt. Rogers landed, or sold goods, from his Ship Prudence at this place, as in fact I knew nothing of it, how far I can be 

implicated by a Signature said to be done for me, particularly when such act was illegal, I should think must depend upon Circumstances, 

which cannot apply in this case.
					As I have been presented with no charge whatever, the whole of what I have written may be foreign to the real cause of my being 

thus situated. ’Tis probable the Mail which is to arrive from Havannah fifteen days hence, will bring dispatches concerning me.  Being 

impatient to inform my Government of my situation, I have troubled you with the foregoing, which is all I know of the Subject.  I have 

forwarded to Havannah my Protest against the Usage I have received.  The Americans being permitted free access to my apartment, and I 

permitted by the Governour here, to continue the functions of my office, I continue to execute the duties of it.
					The damages to me, and my Correspondents being immense, the best informed Lawyers here say, large damages can be 

recovered of the Intendant, but situated as I shall be with him, ’tis not probable I can obtain relief, but through the demands of my 

Government.  Soon as I can obtain any official Charges or legal statment of this business, I will forward to you copies of the same.  From the 

officers of Government, and the Inhabitants of this place, and part of the Island, I have experienced politeness and friendship, for which I 

render the homage due.  But from the Nation do we not receive many insults?  In these seas our Flag is constantly insulted by their 

Privateers.  When I mention the Treaty, their officers affect to treat it with the greatest contempt, saying, it does not extend to the 

Colonies &ca.  Possibly the Intendant at Havannah is highly displeased at some of the Protests I have made against the cruel treatment, 

some of our Vessels have experienced.  In them I only declared the truth, and the rights of our Nation.  No doubt but modesty ever 

accompanies true greatness of mind.  But the Spanish Colonies, being wholly Cloathed and in a great degree fed by our Nation, 

should she like the tyger be suffered to cripple the hand whose bounty feeds them?  Has not the second nation on the Globe in 

commercial tonnage, and the first in exports for the Necessaries  of  life, a right to demand with firmness, the respect due to 

her Flag, & Citizens  Conscious that the sentiment is produced by facts worthy the ence, I indulge a pride in my nation, feel a 

confidence in its Government, and a Security in the Justice, and abilities of those by whom it is administered.
					About fifteen American Vessels now in this Port ’tis as many as the trade of this place requires.  With Sentiments of great 

respect & esteem, I am Sir your most obedt. Servant
					
						Josiah Blakeley
						Consul of the U.S.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
